NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0651-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

TRAVIS J. MIDDLEBROOKS,
a/k/a BRANDON ADAMS,
TRAVIS L. MIDDLEBROOKS,
and BIG BABY,

     Defendant-Appellant.
___________________________

                   Submitted November 15, 2021 – Decided December 2, 2021

                   Before Judges Rothstadt and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County, Indictment Nos. 16-11-0921,
                   17-08-0804, and 19-01-0006.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (James K. Smith, Jr., Assistant Deputy Public
                   Defender, of counsel and on the briefs).

                   Camelia M. Valdes, Passaic County Prosecutor,
                   attorney for respondent (Mark Niedziela, Assistant
                   Prosecutor, of counsel and on the brief).
PER CURIAM

      Defendant Travis J. Middlebrooks appeals from separate judgments of

conviction (JOC) following his guilty plea to three controlled dangerous

substance-related offenses (CDS). He was sentenced to an aggregate eight-year

extended custodial term with a four-year period of parole ineligibility, along

with applicable fines and penalties.

      Defendant entered his plea following the denial of his motion to suppress.

On appeal, he argues:

           I.   THE JUDGE ERRED IN DENYING THE MOTION
                TO SUPRESS BECAUSE THE ACT OF
                EXCHANGING AN UNKNOWN ITEM OR
                ITEMS FOR MONEY, EVEN IN A HIGH-CRIME
                NEIGHBORHOOD, DID NOT GIVE THE POLICE
                REASONABLE [SUSPICION] TO DETAIN
                DEFENDANT.

                A. THE TESTIMONY AT THE HEARING.

                B. THE JUDGE'S FINDINGS.

                C. THE EXCHANGE OF "SMALL OBJECTS"
                   FOR CASH DOES NOT IN ITSELF PROVIDE
                   REASONABLE SUSPICION TO CONDUCT
                   AN INVESTIGATORY DETENTION, EVEN
                   IN A HIGH CRIME AREA.

          II.   THIS CASE SHOULD BE REMANDED FOR A
                RESENTENCING DUE TO THE COURT'S


                                                                          A-0651-19
                                       2
               FAILURE TO GIVE ADEQUATE REASONS FOR
               THE SENTENCE IMPOSED.

      After considering these arguments against the record and applicable legal

principles, we affirm the court's decision to deny defendant's suppression motion

and the resulting convictions and sentence. We remand for the limited purpose

for the court to amend two of the JOCs to correctly reflect the offenses to which

defendant provided a factual basis and pled guilty.

                                       I.

      At the suppression hearing, one witness testified, Detective Salvatore

Macolino, a twelve-year veteran of the Paterson Police Department. Detective

Macolino's experience included working as a patrol officer prior to his

assignment to the narcotics division. He received training from the police

academy in the recognition of CDSs, participated in additional instruction

provided by the Drug Enforcement Agency, and testified he was involved in

fifteen to twenty thousand cases involving the recovery of CDSs.

      On June 3, 2016, Detective Macolino was patrolling the area of Hamilton

and Summer Streets in Paterson with Detective Sergeant Piccelli and Detective

Singh. As they were working undercover at the time, all the officers were in

plain clothes and in an unmarked vehicle with Detective Sergeant Piccelli



                                                                           A-0651-19
                                       3
driving, Detective Macolino in the front passenger's seat, and Detective Singh

in the rear passenger seat.

      At approximately 9:00 p.m., Detective Macolino observed defendant

standing on Summer Street interacting with an individual through the driver's

side window of a black Chevrolet Cruze parked on the right-hand side of the

road. He testified that he was approximately fifteen feet away from the vehicle

with an unobstructed and well-lit view when he witnessed, based on his training

and experience, defendant and the occupant of the Chevrolet Cruze engage in "a

hand-to-hand drug transaction." Specifically, Detective Macolino stated he

observed defendant exchange "small items, which he had in his pocket . . . for

paper currency," which was "crumpled up" or "folded."        He described the

transactions as "quick," with defendant "cup[ping]" his hand when making the

transfer of the items.

      Detective Macolino described Summer Street as an area well known to

him as he was involved in "numerous narcotic[-]related investigations and

arrests" within that area of Paterson. He characterized the area as not only a

"well documented high crime and drug trafficking area," but an "open area drug

market."




                                                                         A-0651-19
                                      4
      After the police observed the transaction, Detective Sergeant Piccelli

pulled the undercover police car in front of the Chevrolet Cruze, at which time

Detective Macolino testified defendant was not free to leave. He exited his

vehicle and approached the driver side window of the Chevrolet Cruze, which

was rolled down. As he advanced, defendant began to walk away.

      When Detective Macolino approached the window, he observed "glassine

envelop[es] in . . . a bundle form by the center console area." Based on his

training and experience, Detective Macolino determined the CDS was bundled

heroin, which he explained was "typically [ten] glassines of heroin bound

together by a rubber band."      He informed Detective Sergeant Piccelli and

Detective Singh that he believed there were CDSs in the vehicle and placed the

driver under arrest.

      Detective Macolino advised defendant he was under arrest. Defendant

then fled and ran into the first floor of a nearby building. A short time later, he

exited the rear of the building where he was arrested by Detective Sergeant

Piccelli. Detective Macolino noted that in addition to the heroin seized from the

vehicle, the police recovered $172 from defendant.

      On November 10, 2016, defendant was charged under Indictment No. 16-

11-0921 with: 1) third-degree possession of CDS, N.J.S.A. 2C:35-10(a)(1); 2)


                                                                             A-0651-19
                                        5
third-degree distribution of CDS, N.J.S.A. 2C:35-5(a)(1) and N.J.S.A. 2C:35-

5(b)(3); 3) third-degree distribution of CDS within 1,000 feet of school property,

N.J.S.A. 2C:35-7 and N.J.S.A. 2C:35-5(a); 4) second-degree distribution of

CDS within 500 feet of a public housing facility, park, or building, N.J.S.A.

2C:35-7.1 and N.J.S.A. 2C:35-5(a); 5) third-degree burglary, N.J.S.A. 2C:18-

2(a)(1); and 6) fourth-degree resisting arrest, N.J.S.A. 2C:29-2(a)(2).

      Defendant was also charged with multiple additional offenses in two

separate indictments related to unrelated incidents.         As defendant's plea

addressed these charges as well, we briefly detail the offenses in those two

charging documents.

      On August 15, 2017, defendant was charged under Indictment No. 17-08-

0804 with: 1) third-degree possession of CDS; 2) third-degree possession of

CDS with intent to distribute, N.J.S.A. 2C:35-5(a)(1) and N.J.S.A. 2C:35-

5(b)(3); 3) third-degree possession of CDS with intent to distribute within 1,000

feet of school property; and 4) second-degree possession of a CDS with intent

to distribute within 500 feet of a public housing facility, park, or building.

      Defendant was thereafter charged on January 10, 2019 under Indictment

No. 19-01-0006 with: 1) three counts of third-degree possession of CDS; 2) one

count of third-degree distribution of CDS; 3) three counts of third-degree


                                                                             A-0651-19
                                         6
distribution of CDS within 1,000 feet of school property; 4) three counts of

distribution of CDS within 500 feet of a public housing facility, park, or

building; 5) two counts of third-degree possession of CDS with intent to

distribute; 6) one count of third-degree hindering apprehension, N.J.S.A. 2C:29-

3(b)(1); 7) one count of second-degree possession of a weapon while committing

certain CDS offenses, N.J.S.A. 2C:39-4.1(a) and N.J.S.A. 2C:35-5; 8) one count

of fourth-degree possession of a prohibited weapon or device, N.J.S.A. 2C:39-

3(h); 9) one count fourth-degree unlawful possession of a weapon, N.J.S.A.

2C:39-5(d).

       Defendant filed a motion to suppress in which he claimed the initial Terry1

investigatory stop, subsequent arrest, search and seizure violated his Fourth

Amendment rights. The court denied the motion in a May 20, 2019 order, and

in its accompanying oral decision found Detective Macolino a credible witness,

characterizing his demeanor as "calm, respectful, cooperative[,] and non[-

]confrontational," and his substantive testimony as "straightforward" with a

"clear recollection of the underlying events."

       Relying on State v. Davis, 104 N.J. 490, 504 (1986), State v. Gibson, 218

N.J. 277, 298 (2014), and United States v. Cortez, 449 U.S. 411 (1981), the court


1
    Terry v. Ohio, 392 U.S. 1 (1968).
                                                                            A-0651-19
                                        7
determined the initial investigatory stop lawful as it was based on Detective

Macolino's experience and his "particularized suspicion of criminal activity in

considering the totality of the circumstances surrounding the stop." In support

of its decision, the court found:

            [B]ased on Detective Macolino's training and
            experience[,] the location the detectives were patrolling
            on Summer Street is known to be a high crime drug
            trafficking area, also, described as an open air drug
            market.

            Moreover, while patrolling the area [Detective]
            Macolino witnessed an interaction between . . .
            defendant and [the driver of the vehicle] which . . . he
            believed to be a hand-to-hand narcotics transaction.
            This [was] based on his observation of the defendant
            removing small objects from his pocket, passing them
            to Ms. Luth in exchange for, quote, "crumpled up paper
            currency."

The court also concluded that once defendant began to flee, the police had

additional particularized suspicion to detain him.

      Next, the court applied the two-step test discussed in State v. Gonzalez,

227 N.J. 77 (2016), and determined the seizure of the heroin was justified under

the plain view doctrine. The court explained that Detective Macolino was

"lawfully . . . in an area where he observed and seized" the "bundles of heroin"

through the open window of the vehicle.



                                                                          A-0651-19
                                       8
      Alternatively, the court concluded the search was valid under the

automobile exception to the warrant requirement. In this regard, the court found

as Detective Macolino approached the vehicle he "observed the bundles" and

this "observation gave rise to probable cause that the black vehicle contained

elicit contraband constituting evidence of a crime."

      Finally, the court explained that the search and seizure was valid as a

search incident to arrest. The court noted that the detectives had "probable cause

to arrest the defendant and a search was reasonably contemporaneous with the

suspicion that [defendant] had executed a hand-to-hand transaction."

      On June 27, 2019, defendant pled guilty to one charge from each

indictment. The record, however, reveals discrepancies between defendant's

plea form, testimony, and the resulting JOCs. We detail these inconsistences as

they explain the bases for our limited remand.

      First, regarding Indictment No. 16-11-0921, defendant's plea form

indicated he was pleading guilty to count six, possession with intent to distribute

CDS. That indictment, however, did not charge defendant with possession with

intent to distribute CDS, and count six was actually a charge for resisting arrest.

At the plea hearing, defendant provided a factual basis for possession with intent




                                                                             A-0651-19
                                        9
to distribute CDS, but the resulting JOC erroneously listed that defendant was

convicted of count six, resisting arrest.

       Second, as to Indictment No. 19-01-0006, defendant's plea form stated he

intended to plead guilty to count eight, possession with intent to distribute CDS

within 1,000 feet of a school, which was actually count six; count eight charged

him only with possession with intent to distribute CDS. At his plea hearing,

defense counsel properly noted that defendant's plea related to count six, and

defendant provided a factual basis for possession with intent to distribute CDS

within 1,000 feet of a school. The resulting JOC, however, erroneously stated

defendant was convicted of count eight, possession with intent to distribute

CDS.

       In exchange for defendant's plea, the State recommended an "extended

term sentence of eight [years] with [forty-eight months] . . . to be served before

parole eligibility" on Indictment Nos. 16-11-0921 and 19-01-0006, and four

years on Indictment No. 17-08-0804, to run concurrently.          The State also

dismissed the remaining counts in the three indictments.

       On August 21, 2019, the court sentenced defendant consistent with the

plea agreement to an aggregate eight-year extended-term prison sentence with

four years of parole ineligibility related to Indictment Nos. 16-11-0921 and 19-


                                                                            A-0651-19
                                        10
01-0006. Defendant was also sentenced to a four-year custodial term with

respect to Indictment 17-08-0804, concurrent to the sentences imposed related

to the other two indictments.

      In support of its sentence, the court found aggravating factor three, the

risk that the defendant will commit another offense, N.J.S.A. 2C:44-1(a)(3);

aggravating factor six, the extent of the defendant's prior criminal record and the

seriousness of the offenses of which he has been convicted, N.J.S.A. 2C:44 -

1(a)(6); and nine, the need for deterring the defendant and others from violating

the law, N.J.S.A. 2C:44-1(a)(9). The court found these aggravating factors

applicable, after thoroughly considering the presentence report and noting

defendant's extensive criminal record, including two disorderly person's

offenses, two CDS-related offenses, unlawful possession of a weapon, and

aggravated assault.

      The court also acknowledged that defendant had previously completed

three outpatient drug programs and had sporadic employment. Finally, the court

found that defendant was not married, did not have any children, and lived in

the same residence as his mother.

      On December 10, 2019, defendant was resentenced under Indictment No.

19-01-0006 to a four-year prison term with a two-year period of parole


                                                                             A-0651-19
                                       11
ineligibility. The court explained that the concurrent sentence was reduced

because "the original sentence contained [a] second extended term which was

not permissible" but that "all other aspects of the sentence remain the same."

      In addition, on June 2, 2020, the court entered an amended JOC with

respect to Indictment No. 16-11-0921, changing the offense for which defendant

was convicted to count two of that indictment, distribution of CDS.           The

amended judgment provided that the:

            [O]riginal [j]udgment of [c]onviction reflected that the
            sentence [under Indictment No. 16-11-0921] was on
            [c]ount six. The defendant was sentenced on this count
            to [eight] years with [four] years of parole ineligibility.
            This count was incorrect. The sentence should have
            been imposed on [c]ount [two]. All other aspects of the
            original sentence remain the same . . . with the
            exception of one additional day of jail credit as
            reflected below.

            [Id.].

Although the court amended the JOC, we note that defendant's plea testimony

only provided a factual basis for a charge of possession with intent to distribute

CDS, rather than distribution. This appeal followed.

                                        II.

      In reviewing a motion to suppress, we defer to the trial court's factual and

credibility findings, "so long as those findings are supported by sufficient


                                                                            A-0651-19
                                       12
credible evidence in the record." State v. Handy, 206 N.J. 39, 44 (2011) (quoting

State v. Elders, 192 N.J. 224, 243 (2007)).       This deference is particularly

appropriate when the court's factual findings are "substantially influenced by

[its] opportunity to hear and see the witnesses and to have the 'feel' of the case,

which a reviewing court cannot enjoy." State v. Reece, 222 N.J. 154, 166 (2015)

(quoting State v. Locurto, 157 N.J. 463, 471 (1999)). "An appellate court should

disregard those findings only when a trial court's findings of fact are clearly

mistaken." State v. Hubbard, 222 N.J. 249, 262 (2015). We afford no special

deference to the court's legal conclusions, however, which we review de novo.

State v. Gandhi, 201 N.J. 161, 176 (2010).

      On appeal, defendant first argues that the police lacked the reasonable,

particularized suspicion of criminal activity necessary for an investigatory

detention. Specifically, he contends that the "exchange of 'small objects' for

cash does not in itself provide reasonable suspicion to conduct an investigatory

detention, even in a high crime area."         Defendant maintains that "such

transaction[s] between friends, neighbors, or family members are a common part

of everyday life" and the fact that the transaction occurred in a "high crime, high

drug" area alone is not sufficient to provide reasonable suspicion. Defendant

further argues that this case is distinguishable from State v. Ramos, 282 N.J.


                                                                             A-0651-19
                                       13
Super. 19 (App. Div. 1995), State v. Alexander, 191 N.J. Super. 573 (App. Div.

1983), and State v. Pineiro, 181 N.J. 13 (2004), because those cases involved

"other factors . . . in addition to hand-to-hand transfer in a high crime area." We

disagree with all of defendant's arguments.

      The Fourth Amendment of the United States Constitution, and Article I,

Paragraph 7 of the New Jersey Constitution, guarantee "[t]he right of the people

to be secure in their persons, houses, papers, and effects, against unreasonable

searches and seizures" by requiring warrants issued on probable cause. "Under

our constitutional jurisprudence, when it is practicable to do so, the police are

generally required to secure a warrant before conducting a search . . . ." State

v. Hathaway, 222 N.J. 453, 468 (2015) (citations omitted).

      Thus, searches and seizures conducted without a warrant "are

presumptively invalid as contrary to the United States and the New Jersey

Constitutions." Pineiro, 181 N.J. at 19 (citing State v. Patino, 83 N.J. 1, 7

(1980)). As such, "the State must demonstrate by a preponderance of the

evidence" that "[the search] falls within one of the few well-delineated

exceptions to the warrant requirement." Id. at 19-20 (alteration in original)

(quoting State v. Wilson, 178 N.J. 7, 13 (2003); State v. Maryland, 167 N.J. 471,




                                                                             A-0651-19
                                       14
482 (2001)). One exception is an investigatory stop. See Elders, 192 N.J. at

246-47.

      It is well settled that police officers may lawfully detain someone to

conduct an investigatory stop without a warrant, and on less than probable cause.

Terry, 392 U.S. at 21-22; State v. Stovall, 170 N.J. 346, 356 (2002).         An

investigatory stop allows an officer to detain an individual temporarily for

questioning if the officer can articulate "some minimal level of objective

justification" based on "something more" than an "inchoate and unparticularized

suspicion or hunch" of wrongdoing. United States v. Sokolow, 490 U.S. 1, 7

(1989) (citation and internal quotation marks omitted); accord State v. Nishina,

175 N.J. 502, 510-11 (2003).

      A warrantless investigative stop is valid when an "officer observes

unusual conduct which leads [the officer] reasonably to conclude in light of his

[or her] experience that criminal activity may be afoot." Terry, 392 U.S. at 30.

The stop must be "based on specific and articulable facts which, taken together

with rational inferences from those facts, give rise to a reasonable suspicion of

criminal activity." Pineiro, 181 N.J. at 20 (quoting Nishina, 175 N.J. at 510-

11). Reasonable suspicion "involves a significantly lower degree of objective

evidentiary justification than does the probable cause test," Davis, 104 N.J. at


                                                                           A-0651-19
                                      15
501, and is found when an officer has "a particularized and objective basis for

suspecting the person stopped of criminal activity." Stovall, 170 N.J. at 356

(quoting Ornelas v. United States, 517 U.S. 690, 696 (1996)).

      A reviewing court "must look at the 'totality of the circumstances' of each

case to see whether the detaining officer has a 'particularized and objective basis'

for suspecting legal wrongdoing" by the detained individual. United States v.

Arvizu, 534 U.S. 266, 273 (2002). In evaluating the totality of the circumstances

"giving rise to the officer's suspicion of criminal activity, courts are to give

weight to 'the officer's knowledge and experience' as well as 'rational inferences

that could be drawn from the facts objectively and reasonably viewed in light of

the officer's expertise.'" State v. Richards, 351 N.J. Super. 289, 299-300 (App.

Div. 2002) (quoting State v. Arthur, 149 N.J. 1, 10-11 (1997)).

      Some of the factors to be considered when reviewing a police officer's

decision to embark upon an investigatory stop are as follows: the officer's

experience and knowledge, Pineiro, 181 N.J. at 22 (citing Davis, 104 N.J. at

504); the defendant's presence in a high crime area, see Pineiro, 181 N.J. at 26;

and the defendant's criminal history. Id. at 24-25, 29. The suspect's demeanor,

such as nervousness when questioned by the police, may also be considered in

determining whether reasonable suspicion exists. Stovall, 170 N.J. at 367.


                                                                              A-0651-19
                                        16
However, a person's flight upon seeing the police, without more, generally does

not constitute reasonable suspicion to support a stop. State v. Dangerfield, 171

N.J. 446, 457-58 (2002); Pineiro, 181 N.J. at 26; State v. Tucker, 136 N.J. 158,

168-69 (1994).

      Similarly, an individual's "presence in a high crime or narcotics area does

not give the police reasonable grounds for an investigatory stop and frisk where

the conduct of the suspect itself adds nothing to justify police intrusion." In re

State in Interest of D.S., 125 N.J. Super. 278, 286 (App. Div. 1973) (Botter, J.,

dissenting), rev'd on dissent, 63 N.J. 541 (1973). That a location is "a high-

crime area does not mean that residents in that area have lesser constitutional

protection from random stops." State v. Shaw, 213 N.J. 398, 420 (2012).

      We are satisfied that the court's factual findings are supported by

sufficient credible evidence and its legal conclusions are in accordance with

applicable constitutional jurisprudence. Detective Macolino testified that based

on his extensive experience, he observed defendant involved in a hand-to-hand

drug transaction at night in an "open area drug market," not simply a high crime

area. His observations included defendant exchanging "small items, which he

had in his pocket . . . for currency" with the driver of the Chevrolet Cruze in a

quick manner and while his hands were cupped.


                                                                            A-0651-19
                                       17
      Based on Detective Macolino's training and experience, he believed the

"manner[]" in which the objects were transferred – quickly and with a cupped

hand – supported the conclusion that defendant was engaged in a hand-to-hand

drug transaction. These constitute articulable facts to support an objectively

reasonable determination that defendant engaged in criminal activity sufficient

to justify the Terry stop. See Pineiro, 181 N.J. at 26 ("the reputation or history

of an area" as being a high-crime area "and an officer's experience with and

knowledge of the suspected transfer of narcotics" are "relevant factors to

determine the validity of a Terry stop").

      In disputing that Detective Macolino lacked specific and articulable facts

supporting his reasonable suspicion that defendant was engaging in criminal

activity to warrant the initial Terry stop, defendant compares this case with

Pineiro, Alexander, and Ramos. We are not persuaded.

      In Pineiro, an officer was patrolling a "high drug, high crime area" when

he observed two men, both of whom he knew to be involved with drugs,

exchanging a cigarette pack. Pineiro, 181 N.J. at 18. The officer became

suspicious because his "specialized knowledge" included that "cigarette pack[s]

[are] sometimes . . . used to transport drugs." Id. at 19. Thereafter, the men




                                                                            A-0651-19
                                       18
noticed the officer, appeared shocked, and immediately attempted to leave the

area before the officer and his partner detained them. Id. at 18-19.

      Our Supreme Court held that the officer had "reasonable and articulable

suspicion of criminal activity, justifying an investigatory stop ." Id. at 25. The

Court reasoned that "police may rely on behavior that is consistent with

innocence as well as guilt in finding reasonable and articulable suspicion to

conduct an investigatory stop" and "even though standing alone each factor may

not have been sufficient, the totality of the circumstances" viewed by an officer

with knowledge and experience justified the investigatory stop. Ibid.

      In Alexander, officers were patrolling a "high drug area" and observed the

defendant exchanging money with another individual. Alexander, 191 N.J.

Super. at 575. When they noticed the officers, they appeared to be surprised

and, when asked what they were doing responded "nothing." Ibid. We held that

"taken together these facts . . . form a reasonable basis to suspect that defendant

was engaged in an illegal drug transaction." Id. at 576.

      In Ramos, an officer observed the defendant standing in the rain in "a high

drug trafficking area" and exchanging something unidentifiable concealed in his

closed fist for currency. Ramos, 282 N.J. Super. at 20. We held that "[the

officer's] observations, considered in light of his training and experience,


                                                                             A-0651-19
                                       19
supported a reasonable suspicion that defendant was engaging in a drug

transaction." Id. at 21.

      Here, as discussed, Sergeant Macolino observed defendant in an "open

area drug market" quickly exchanging something unidentifiable concealed in a

cupped hand for currency, which based on his experience suggested that

defendant was engaged in a drug transaction. These facts are comparable to

those that supported a finding of reasonable suspicion in Pineiro, Alexander, and

Ramos, and when viewed in totality by an officer of Sergeant Macolino's

expertise, sufficiently established a "reasonable and articulable suspicion of

criminal activity, justifying an investigatory stop." Pineiro, 181 N.J. at 25.

      To the extent defendant challenges his arrest, we agree with the court that

the police had probable cause to arrest defendant. In addition to an investigatory

stop, a second exception to the warrant requirement authorizes the warrantless

search of persons incident to their lawful arrest. See United States v. Robinson,

414 U.S. 218, 225 (1973). Indeed, because a lawful "custodial arrest of a suspect

based on probable cause is a reasonable intrusion under the Fourth

Amendment[,] . . . a search incident to the arrest requires no additional

justification," and the mere "fact of the lawful arrest which establishes the




                                                                            A-0651-19
                                       20
authority to search" justifies "a full search of the person." Id. at 235; see also

Dangerfield, 171 N.J. at 461.

      Probable cause to arrest is "something less than [the] proof needed to

convict and something more than a raw, unsupported suspicion." State v. Davis,

50 N.J. 16, 23 (1967). Probable cause exists when the totality of the facts and

circumstances presented to the arresting officer would support "a [person] of

reasonable caution in the belief that an offense has been or is being committed."

State v. Sims, 75 N.J. 337, 354 (1978) (quoting Draper v. United States, 358

U.S. 307, 313 (1959)).

      Here, as Detective Macolino approached the vehicle, defendant

simultaneously began to walk away. He approached the vehicle and viewed

what appeared to be bundled heroin in the front car seat in plain view. 2 At that

point, defendant attempted to flee the scene.      These facts, combined with

Detective Macolino's and the other officer's initial observations, fully supported

defendant's arrest and the resulting search. See State v. Johnson, 171 N.J. 192,



2
  To fall under the plain view exception, the officer must be lawfully present in
the viewing area when he or she observes the evidence, and the incriminating
nature of the evidence to be seized must be immediately apparent to the officer.
Gonzalez, 227 N.J. at 101. Those conditions were clearly met here as Detective
Macolino saw the bundle of glassine envelopes containing heroin while standing
in a public street after attempting to conduct a lawful Terry stop.
                                                                            A-0651-19
                                       21
214 (2002) (describing that plain view of drugs establishes probable cause to

make an arrest); State v. Doss, 254 N.J. Super. 122, 129-30 (App. Div. 1992)

(holding defendant's flight from an investigatory stop constituted probable cause

for his arrest).3

                                       III.

      In his second point, defendant challenges his sentence contending that

"because the sentence was greater than required by N.J.S.A. 2C:43-6(f), the

[court] was not bound to impose it." 4 Specifically, defendant asserts that under

that statutory provision he was eligible for a five-year prison term with a three-



3
   As noted, the court also relied on the automobile exception to the warrant
requirement to support defendant's search and seizure. See State v. Roman-
Rosado, 462 N.J. Super. 183, 196 (App. Div. 2020), aff'd as modified sub nom.
State v. Carter, 247 N.J. 488 (2021) (describing that "[a] police officer has the
right to conduct an investigatory stop of a motor vehicle where there is a
reasonable and articulable suspicion that violations of the motor vehicle code or
other laws have been or are being committed," but "an automobile search
incident to the traffic stop is forbidden absent probable cause of other criminal
conduct or if the occupants pose a safety threat."). We do not reach that
alternative ruling because we have concluded, as did the court, that the police
conducted a constitutionally permissible Terry stop and arrest. We also note
that neither party has briefed the issue of the propriety of the search and seizure
under this exception.
4
  Despite a certain lack of clarity in his plea forms, defendant does not contest
that he was eligible, based on his prior criminal history, for a mandatory
extended term under N.J.S.A. 2C:43-6(f). He also concedes that he was fully
aware that "the prosecutor was . . . asking that [he] be sentenced to an extended
term."
                                                                             A-0651-19
                                       22
year period of parole ineligibility, and the court did not provide "sufficient

findings" supporting the longer sentence. In addition, the defendant claims that

the court failed to consider mitigating factor eleven, "imprisonment of the

defendant would entail excessive hardship to himself or his dependents."

N.J.S.A. 2C:44-1(b)(11).

      Our review of a court's sentencing decision "is relatively narrow and is

governed by an abuse of discretion standard." State v. Blackmon, 202 N.J. 283,

297 (2010). We "must affirm the sentence of a trial court unless: (1) the

sentencing guidelines were violated; (2) the findings of aggravating and

mitigating factors were not 'based upon competent credible evidence in the

record;' or (3) 'the application of the guidelines to the facts' of the case 'shock[s]

the judicial conscience.'" State v. Bolvito, 217 N.J. 221, 228 (2014) (alteration

in original) (quoting State v. Roth, 95 N.J. 334, 364-65 (1984)).

      We are further "bound to affirm a sentence, even if [we] would have

arrived at a different result, as long as the trial court properly identifies and

balances aggravating and mitigating factors that are supported by competent

credible evidence in the record." State v. O'Donnell, 117 N.J. 210, 215 (1989).

An appellate court should modify a sentence "only when the trial court's

determination was 'clearly mistaken.'" State v. Jabbour, 118 N.J. 1, 6 (1990)


                                                                                A-0651-19
                                         23
(quoting State v. Jarbath, 114 N.J. 394, 401 (1989)). "[A]n appellate court

should not second-guess a trial court's finding of sufficient facts to support an

aggravating or mitigating factor if that finding is supported by substantial

evidence in the record." O'Donnell, 117 N.J. at 216; see also State v. Carey, 168

N.J. 413, 426-27 (2001).

      The Comprehensive Drug Reform Act of 1987 (CDRA), N.J.S.A. 2C:35-

1 to 35-31, L. 1987, c. 106, requires extended mandatory minimum terms for

certain enumerated offenses based on a defendant's prior drug convictions.

Under the CDRA, a person convicted of distributing or possession with intent

to distribute a CDS, "who has been previously convicted of manufacturing,

distributing, dispensing or possessing with intent to distribute [CDS] . . . shall

upon application of the prosecuting attorney be sentenced by the court to an

extended term as authorized by section c. of N.J.S.A. 2C:43-7, notwithstanding

that extended terms are ordinarily discretionary with the court." N.J.S.A. 2C:43 -

6(f). In addition, "[t]he term of imprisonment shall, except as may be provid ed

in N.J.S.A. 2C:35-12, include the imposition of a minimum term . . . fixed at, or

between, one-third and one-half of the sentence imposed by the court[,] . . .

during which the defendant shall be ineligible for parole." Ibid.




                                                                            A-0651-19
                                       24
      We are satisfied, from our review of the entire transcript of the sentencing

proceedings, that the court sufficiently set forth the reasons for its sentence and

the factual basis supporting each aggravating factor considered and the

balancing process that led to the sentence. In this regard, the court considered

defendant's extensive criminal history, including two disorderly person's

offenses, two CDS offenses, unlawful possession of a weapon, and aggravated

assault, and found three aggravating factors applicable and no mitigating factors.

      Regarding mitigating factor eleven, we first note that defendant never

requested that the sentencing court consider this factor, nor did the record

support its application. Defendant was single, did not have any children, was

sporadically employed, and was the only one of his siblings living with his

elderly mother, and the record does not indicate that he was her sole caregiver.

Simply put, we are satisfied with the court's conclusion that a lengthy term of

imprisonment would not cause an excessive hardship to defendant or his elderly

mother.

      Accordingly, we are satisfied that the court did not err in its consideration,

explanation and application of the aggravating factors against the non-existent

mitigating factors, including mitigating factor eleven, and defendant's sentence

does not shock our judicial conscience. Bolvito, 217 N.J. at 228.


                                                                              A-0651-19
                                       25
                                       IV.

      Although we reject the substance of defendant's appeal, we nevertheless

conclude that a limited remand is required to correct the clerical discrepancies

between defendant's plea testimony and resulting JOCs related to Indictment

Nos. 16-11-0921 and 19-01-0006. As noted, regarding Indictment No. 16-11-

0921, defendant provided a factual basis for possession of CDS with intent to

distribute, but the amended JOC listed a conviction for count two, distribution

of CDS. As to Indictment No. 19-01-0006, defendant provided a factual basis

for possession of CDS with intent to distribute within 1,000 feet of a school, but

the JOC stated that he was convicted of count eight, possession of CDS with

intent to distribute.

      Defendant's JOCs should be amended to reflect properly the charges to

which he pled guilty. This will not affect defendant's aggregate sentence,

because, in light of his prior CDS conviction for distribution of CDS, the revised

JOC for possession with intent to distribute CDS under Indictment No. 16-11-

0921 subjects him to the same mandatory extended term as a conviction for

distribution of CDS. N.J.S.A. 2C:43-6(f).




                                                                            A-0651-19
                                       26
      To the extent we have not addressed any of defendant's remaining

arguments, it is because we have concluded they are of insufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed in part, remanded in part.




                                                                      A-0651-19
                                      27